Citation Nr: 1445451	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  08-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO decision, which continued a noncompensable evaluation for service-connected bilateral hearing loss.

In March 2014, the Board most recently remanded the Veteran's increased rating claim for bilateral hearing loss.  The case has since been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  For the entire timeframe on appeal, the audiometric examinations correspond to no greater than a level III hearing loss for the right ear and no greater than a level II hearing loss for the left ear.  

2.  The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.  


CONCLUSION OF LAW

A compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in August 2008 and November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) are also of record.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

With respect to claim for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination most recently in June 2014.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the June 2014 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the June 2014 VA examination and report, and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran contends that his bilateral hearing loss disability warrants a compensable rating.  

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or Table VIA in determining the appropriate numeric designation when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the veteran had puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

By way of background, the RO granted service connection for bilateral hearing loss in an October 2005 rating decision.  It assigned a noncompensable rating, effective January 1, 2001.  The Veteran filed his current request for increase in May 2008 and the noncompensable rating was continued in a January 2009 rating decision.  The Veteran appealed.  

In November 2008, the Veteran underwent an audiological examination, during which he reported constant loud ringing in the ears, and difficulty concentrating.  He described most difficulty hearing during telephone conversations, from room-to-room in the house, over the television, and with the radio on in the car.  Physical examination of the ears was within normal limits.  

Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
25
65
55
38.75
LEFT
5
25
65
60
38.75

Maryland CNC speech recognition scores were noted to be 25 percent in the right ear and 20 percent in the left ear.  Spondee speech reception thresholds were 76 in the right ear and 84 in the left ear.  The examiner diagnosed moderately severe sensorineural hearing loss that was not life threatening.  

In March 2012, the Veteran was afforded another VA audiological examination, during which puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
30
60
60
40
LEFT
10
25
70
70
44

Speech discrimination testing (Maryland CNC) was 86 percent in the right ear and 90 percent in the left ear.  The examiner did not, however, provide an opinion as to the possibility that the Maryland CNC and Spondee speech discrimination scores from the November 2008 examination were interposed on the examination report.  Nevertheless, the examiner indicated that the results of the current test were valid for rating purposes.  The Veteran reported that his bilateral hearing loss impacts him inasmuch as he has a hard time communicating with his wife-sometimes he does not understand her.  He also reported problems with hearing people when there is background noise.  This impacts him on a daily basis.  

In a February 2013 clarification opinion, a VA examiner opined that the 2004 and 2012 audiological examination results are a "better representation of the Veteran's hearing status."  She indicated, however, that it would be mere speculation to assume the 2008 examination results were incorrectly recorded.  The examiner did not provide the requested opinion as to whether the Spondee results and Maryland CNC results were improperly recorded; she only focused on whether the results listed in the 2008 Maryland CNC scores were improperly recorded as to the left and right ears.  As such, the Board remanded the claim again in March 2014 for an opinion as to the speech discrimination scores from the 2008 examination.  

In June 2014, the Veteran was afforded another VA audiological examination, during which puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
25
64
55
38
LEFT
5
20
65
60
38

Maryland CNC speech discrimination scores were 78 percent in the right ear and 90 percent in the left ear.  The Veteran described his hearing loss as impacting him inasmuch as "[h]e has trouble following instructions at work.  He can't understand the people he talks with.  He says his wife says it isn't worth speaking to him because he can't understand her and he misunderstands her.  His hearing loss is causing problems at home."  

Regarding the Board's request to provide an opinion as to whether the November 2008 Maryland CNC and Spondee speech discrimination results were correct as recorded or reversed, the June 2014 examiner provided the following opinion:

As the examiner of the test today, I would have to assume that the results were switched on Dr. Miller's report.  Her test would be more consistent were they switched as you believe.  Also, the 2 C&P exams completed since Dr. Miller's 2008 test both show SRTs more closely in agreement with her results and the scores she recorded as Speech recognition scores.  So, I am making this opinion based on the 2012 C&P test and today's test results.

A review of the VA treatment records show continued hearing aid use and the Veteran's reports of difficulty understanding conversation in background noise and on television.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable disability rating for his bilateral hearing loss at any time during the appeal period.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of III for the right ear and II for the left ear in the 2008 and 2014 audiological examinations.  He received a numeric designation of II for the right ear and II for the left ear in the 2012 audiological examination.  The 2008 numeric designations are based upon the thresholds noted and the speech discrimination scores that the 2014 examiner found to have been switched.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  The Veteran does not meet the threshold for an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86 (a) & (b).  

The Board is aware that that the 2008 speech discrimination scores, as written, would entitle the Veteran to a significant rating for his bilateral hearing loss.  The great weight of the evidence, however, shows that the noted Maryland CNC scores and the Spondee scores were inaccurately noted on the examination report.  This is confirmed by the competent and credible opinion provided by the 2014 VA examiner.  Moreover, in reaching that opinion, the 2014 examiner noted that his finding that the 2008 speech discrimination scores were switched is supported by the higher, and more consistent, Maryland CNC scores noted in subsequent examinations.  There is no clinical opinion to the contrary.  As such, the most probative evidence as to the validity of the 2008 speech discrimination scores is the 2014 opinion finding that the Maryland CNC and Spondee scores had been switched.  

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, there is no evidence of a change in the Veteran's hearing between the November 2008 and June 2014 examinations and, therefore, nothing to suggest that an additional VA examination would be beneficial.  The probative medical evidence does not show the Veteran's hearing loss has ever reached a compensable level during the appeal period.  As such, additional staged ratings are inapplicable for the timeframes on appeal.  See Fenderson, 12 Vet. App. at 119.  Considering the results of the VA examinations, entitlement to a compensable disability rating for bilateral hearing loss is denied.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports difficulty hearing his wife, difficulty hearing with any kind of background noise, and difficulty understanding others.  The current noncompensable rating under Diagnostic Code 6100, and is specific for such symptomatology.  

In particular, the Board notes that the rating criteria for hearing loss disability were last revised, effective June 10, 1999. See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17,295 (April 12, 1994).  Thus, the functional impairment due to hearing loss that is compounded by background noise is a disability picture that is considered in the current schedular rating criteria.  There mere fact that his rating is noncompensable does not place render his hearing loss disability outside the nature of disability that is contemplated by the rating schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Veteran has not contended he is unemployable due to his service-connected bilateral hearing loss.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected bilateral hearing loss disability has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

A compensable disability rating for bilateral hearing loss is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


